Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 24, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  141908(30)                                                                                           Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  KIM TERLIKOWSKI, Personal Representative                                                                 Brian K. Zahra,
                                                                                                                      Justices
  of the Estate of DENISE MARIE DURFEE,
  Deceased,
                 Plaintiff-Appellee,
  v                                                                 SC: 141908
                                                                    COA: 296555
                                                                    Wayne CC: 09-024394-NH
  THOMAS M. PINSON, D.O. and CITY MEDICAL,
  P.C.,
             Defendants-Appellants.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s June 29, 2011
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.

         MARKMAN, J., would grant reconsideration and, on reconsideration, would remand
  this case to the Court of Appeals for consideration as on leave granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 24, 2011                    _________________________________________
         d1017                                                                 Clerk